DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is intended to vacate the last office action mailed on 09/16/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6-8, 10-11, 13, 15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3, 5 ,7 and 13  of U.S. Patent No. Sommers US 10,032,388 . Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1:  Claim 3 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system comprises augmented reality eyeglasses, mediated reality eyeglasses, a detachable augmented reality welding shield, a detachable mediated reality welding shield, or a combination thereof”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 1.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 2: Claim 3 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system comprises augmented reality eyeglasses, mediated reality eyeglasses, a detachable augmented reality welding shield, a detachable mediated reality welding shield, or a combination thereof”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 2.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claims 3 and 13: Claim 3 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 6: Claim 3 of the ‘388 patent anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 6.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 8: claims 3 and 7 of the ‘388 patent anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 8.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 10: the limitation of claims 3 of the ‘388 patent applicant anticipates the current claim 10.  
Claim 11:  The limitation of claims 3 and 7 of the ‘388 patent applicant anticipates the current claim 11.   
Claim 15:  The limitation of claims 3 and 7 of the ‘388 patent applicant anticipates the current claim 15.	
Claim 17:  The limitation of claim 1 and 7 of the ‘388 patent applicant anticipates the current claim 17.	   
Claim 18:  The limitation of claim 1, 5 and 7 of the ‘388 patent applicant anticipates the current claim 18.	  
Claim 19
Claim 20: Claim 3, 7 of the ‘388 patent  anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell, wherein the welding display system comprises augmented reality eyeglasses, mediated reality eyeglasses, a detachable augmented reality welding shield, a detachable mediated reality welding shield, or a combination thereof”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 2.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claims 4, 5, 7, 12, 14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 5 ,7 and 13 of U.S. Patent No. 10,032,388 in view of Hillers et al “TEREBES: Welding Helmet with AR capabilities” Proceedings / Virtual and Augmented Reality Status Conference 2004 : [Leipzig, February 19 - 20, 2004] / Federal Ministry of Education and Research. 
Claims 4 and 12:  The ‘388 patent is silent on the teaching of wherein the protective shell comprises a filter screen configured to attenuate or otherwise filter light, and the sensor comprises a camera sensor disposed on the first welding display system, the camera sensor configured to capture images or video through the filter screen.
However, the Hiller reference provides wherein the protective shell comprises a filter screen configured to attenuate or otherwise filter light, and the sensor comprises a camera sensor disposed on the first welding display system, the camera sensor configured to capture images or video through the filter screen (see Hillers FIG 3.  The camera cover shown below acts as a light filter since it is inherent that light passing through any medium will be attenuated).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hiller reference with the teaching wherein the protective shell comprises a filter screen configured to attenuate or otherwise filter light, and the sensor comprises a camera sensor disposed on the first welding display system, the camera 
 Claims 5:  The ‘388 patent is silent on the teaching of wherein the protective shell comprises an augmented reality grind shield wherein the protective shell comprises an augmented reality grind shield and a processor configured to:
receive the data from the camera sensor;
process the data to derive the welding metric ; and
display the welding metric via the augmented reality grind shield.  
However, the Hillers reference provides a teaching  wherein the protective shell comprises an augmented reality grind shield (see FIG. 3) and a processor configured to:
receive the data from the camera sensor (see FIG. 5 as seen the camera sensor is feeding data to the main computer systems);
process the data to derive the welding metric (see page 6 last paragraph “features like distance between a welding torch and the workpiece” or “the angle of the torch”) ; and
display the welding metric via the augmented reality grind shield (see FIG. 6).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 388 patent with the feature of  receive the data from the camera sensor; process the data to derive the welding metric ; and display the welding metric via the augmented reality grind shield; as taught by Hillers, in order to present situational awareness during the welding process.  

Claim 7: Claims 3 and 6 of the ‘388 patent anticipates the current patent applicant.  The limitation of claim 1 and 3 of the patent application include an additional limitation of “the welding display system is configured to be positioned on an exterior portion of the protective shell”.  As such, the limitation of claim 3 is in effect a “species” of the more generic invention of claim 7.   It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Claim 14:  Claim 6 of the ‘388 patent  provides teaching wherein the processor is configured to: 
receive, via the communication system, second data representative of a work piece,  welding system and or a welding systems (see claim 6 line 3-5);
derive the welding metric based on second data(claim 6 line 6-7); 
and display  welding the virtual welding environment via the image generation system(see claim 6 line 8).
Claim 16:  The ‘388 patent silent on the teaching teaching wherein the sensor includes a current and voltage sensor.    The Hiller reference provides a teaching wherein the sensor includes a current and voltage sensors (see page 7 paragraph 3-4).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 388 patent with the feature of  includes a current and voltage sensor; as taught by Hillers, in order to present situational awareness during the welding process.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillers et al “TEREBES: Welding Helmet with AR capabilities” Proceedings / Virtual and Augmented Reality Status Conference 2004 : [Leipzig, February 19 - 20, 2004] / Federal Ministry of Education and Research and in view of Zboray US 2010/0062406
Claims 1:   The Hillers reference provides a teaching a welding helmet comprising of a protective shell (see FIG 3) and a welding display system (see page 5 last paragraph) wherein the display system comprises a display screen (see ) is configured to display a welding metric from the sensor (see FIG. 6 and FIG 7).
The Hiller reference is silent on the teaching wherein the display system is configured to be removably coupled to the protective shell.  However, the Zboray reference provides a teaching wherein the display system is configured to be removably coupled to the protective shell (see paragraph 42). Therefore, it would have been obvious to one of ordinary skilled in the art to include the feature of wherein the display system is configured to be removably coupled to the protective shell, as taught by Zboray, since it allows for more modular system where a display can be repaired by simply replacing the HMD.
Claims 2:  The Hiller reference provides a teaching of wherein the welding metric is derived from data received from a sensor (see page 6 last paragraph “features like distance between a welding torch and the 
Claim 3: The Hiller reference is silent on the teaching that the first welding display systems is configured to transmit the data to the second welding display systems to derive the welding metric.  However, the Zboray reference provides a teaching first welding display systems is configured to transmit the data to the second welding display systems to derive the welding metric (see paragraph 51 “In another embodiment, analysis of the defects corresponding to the end user's 12 performance may also be incorporated and displayed on the displaying device 150, 200. In this embodiment, a graph may be depicted indicating what type of discontinuity”. As noted earlier item 150 constitute an observer display device).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zboray refernece with the feature of the first welding display systems is configured to transmit the data to the second welding display systems to derive the welding metric, as taught by Zboray, since it allows instructor to view the welding process in real time.          
Claim .  
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hillers et al “TEREBES: Welding Helmet with AR capabilities” Proceedings / Virtual and Augmented Reality Status Conference 2004 : [Leipzig, February 19 - 20, 2004] / Federal Ministry of Education and Research and in view of Zboray US 2010/0062406 and further in view Moscato US 2009/0040296
Claim 11:  The Hiller systems provide a teaching of a welding display system (see abstract) , comprising: 
an image generation system (see FIG. 5 “image recoding – image displaying”) configured to display a welding metric (see FIG. 6 and 7);
The Hiller reference provides a teaching is silent on the teaching of a coupler configured to removably couple the welding display system to a protective shell.   However, the Moscato teaching of  a coupler configured to removably couple the welding display system to a protective shell (see paragraph 110 the removable display module 34 is inserted into custom designed housings 39-41, 46 & 47 and is preferably designed to lock in place via a locking or latching mechanism when fully inserted).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Hiller reference with the teaching of a coupler configured to removably couple the welding display system to a protective shell, as taught by Moscato, in order to provide the ability to the user to adjust the position of the HMD and/or perform routine maintenance of the display.  
Claim 12:   The Hiller reference provides a teaching of wherein a communication systems configured to communicate the welding metric (see page 6 last paragraph “features like distance between a welding torch and the workpiece” or “the angle of the torch”).  The Hiller reference is silent on the teaching of data from which the welding metric is derived to a second welding display system.  However, the Zboray provides a teaching of data from which the welding metric is derived to a second welding display (see paragraph 48 item 150 “viewable by a plurality of end users 12 or other observers”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
Claim 13: The Hiller reference provides a teaching of processor configured to receive data from a sensor and derive welding metric from the data (see page 6 last paragraph “features like distance between a welding torch and the workpiece” or “the angle of the torch).  
Claim 14:  The Hillers reference provides a teaching of wherein the protective shell comprises an augmented reality grind shield (see FIG. 3) and a processor configured to:
receive via the communication system, second data representative of a work piece,  welding system and or a welding systems (see FIG. 5 as seen the camera sensor is feeding data to tire main computer systems);
derive the welding metric based on second data(see page 6 last paragraph “features like distance between a welding torch and the workpiece” or “the angle of die torch”); 
and display  welding the virtual welding environment via the image generation system(see FIG. 6 and FIG. 7).
Claim 20:  The Hillers reference is silent on the teaching of  wherein the external system comprises a second welding display system, and wherein the first welding display system is configured to transmit the data or the welding metric to the second welding display system and wherein the first welding display system is configured to transmit the data to the external system to derive the welding metric..  However, the Zboray provides a teaching of wherein the external system comprises a second welding display system (see paragraph 48 item 150) and wherein the first welding display system is configured to transmit the data or the welding metric to the second welding display system and wherein the first welding display system is configured to transmit the data to the external system to derive the welding metric (see paragraphh 48 item 150 “viewable by a plurality of end users 12 or other observers”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hiller reference with wherein the external system comprises a second welding display system, and wherein the first welding 
Claim 15:  The Hiller reference provides a teaching of wherein the protective shell comprises a welding helmet or a protective face shield (see FIG.  3).   
Claim 16:  The Hiller reference provides a teaching wherein the sensor includes a current and voltage sensors (see page 7 paragraph 3-4).   
Claim 17:  The Hiller reference provides a teaching wherein the image generation systems is an augmented reality system (see page 4 “TEREBES standing for Transportable Augmented Reality System for observing welding process”).    
Claim 18: The Hiller reference provides a teaching wherein the metric includes welding voltage and welding current (see page 7 paragraph 3-4 and also FIG. 6).  
Claim 19:  The Hiller reference provides a teaching wherein the processor configured to process the data to derive an environmental metric (see FIG. 6 the current and voltage of the welding torch can be seen in the figure) and an alert (see page 7 last paragraph “indicating possible welding error”).   

Response to Arguments
Applicant’s amendment on claims 4, 16 and 18 are sufficient to overcome the rejection under 35 U.S.C 112(b). 
Applicant’s amendment to claim 14 have been considered and sufficient to overcome the multiple dependent form objection stated on 01/13/2020.
With respect to applicant’s argument on the rejection under Double Patenting rejection on claims 1-3, 6-11, 13, 15 and 17-20; the applicant traverses the rejection.  However, the applicant also failed to state any 
With respect to applicant’s rejection on the rejection under 35 U.S.C 103 on claim 1, the applicant argues that the combination of Hiller and Zboray fails to provide a teaching of the display system is configured to be removably coupled to the protective shell.  The applicant argued that because the Zboray reference provides a teaching of both integrating FMD into the helmet and separately mounting the FMD from the helmet; the Zboray reference fails to display system is configured to be removably coupled to the protective shell (see applicant’s argument page 9 paragraph 2-3).  The examiner respectfully disagrees.  The examiner notes that the teaching of separately mounting the FMD from the helmet (as shown in paragraph 42) is sufficient to overcome the limitation of to display system is configured to be removably coupled to the protective shell.  The phrase “removably coupled” in this particular case only means that the display can be removed from the protective shell (or helmet).  In this particular case, FIG 7a, 7b and paragraph 42 of the Zboray reference clearly shows a display device that can be in conjunction with and without the protective shell.   
The applicant also argued that the Zboray reference fails to provide a teaching of a mechanism by which the face mounted system could be removably coupled to the protective shell.  The examiner notes that the limitation of claim 1 is silent on this particular feature.  As such, the examiner takes the position that the applicant’s argument is not commensurate to the limitation of claim 1.  As the applicant is arguing for a feature that is not currently present in the limitation of claim 1.  
With respect to applicant’s argument on the rejection of claim 11, the applicant’s argument are persuasive and a new ground of rejection has been applied on claim 11.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676.  The examiner can normally be reached on 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT J UTAMA/Primary Examiner, Art Unit 3715